DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bobert [US 2019/0019643] in view of Ross [US 2004/0212468].
Claim 15, Bobert discloses a switching device [1] comprising: at least one stationary contact [2/3]; a movable contact [4]; an armature [5]; a first permanent magnet [15]; and a magnetic switch [14], wherein the movable contact [4] is movable by the armature [5; paragraph 0027], wherein the first permanent magnet [15] is attached to the armature [5; paragraph 32].
	Bobert fails to teach a second permanent magnet; wherein the second permanent magnet is arranged in a fixed position relative to the magnetic switch.
	Ross teaches a magnetically actuated magnetic switch (reed switch) [80] comprising a biasing magnet [82; paragraph 0022, figures 3 and 6] that is arranged in a fixed position relative to the magnetic switch [80] and a first magnet [54] used to actuate the switch, wherein the biasing magnet [82] mis used to bias the switch into an open position [figure 3] or a closed position [figure 4] and the first magnet [54] is used to actuate the magnetic switch [paragrapgh0026].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the second magnet of Ross in the switching device of Bobert in order to bias the magnetic sensor into a desired initial position (open or closed) as taught by Ross [paragraphs 0022-0023].
Claim 16, Bobert as modified discloses the switching device as claimed in claim 15, wherein Ross further teaches that the magnetic switch [80] is a reed switch [figures 3, 4 and 6].
	Claim 17, Bobert as modified discloses the switching device as claimed in claim 15, wherein Ross teaches that the magnetic switch [80] is a normally-open switch [figure 3].
Claim 18, Bobert as modified discloses the switching device as claimed in claim 15, wherein Ross teaches that the second permanent magnet [82] is configured to generate a magnetic field through which the magnetic switch is kept in a closed state in absence of further magnetic fields [figure 4, paragraph 0023].
Ross teaches that
Claim 19, Bobert as modified discloses the switching device as claimed in claim 15, wherein Ross teaches that the magnetic switch [80] is kept in a closed state [figure 4] by the second permanent magnet [82] in a switched on state of the switching device.
	Claim 20, Bobert as modified discloses the switching device as claimed in claim 15, wherein the first permanent magnet [54] is configured to generate a magnetic field which weakens the magnetic field of the second permanent magnet [82; figure 7] in a switched off state of the switching device [paragraph 0025].
Claim 21, Bobert as modified discloses the switching device as claimed in claim 15, wherein Ross teaches that a magnetic field of the first permanent [54] magnet weakens a magnetic field of the second permanent magnet [82] in a switched off state of the switching device [figure 7] such that the magnetic switch is present in an open state [paragraph 0025].
	Claim 22, Bobert as modified discloses the switching device as claimed in claim 15, wherein Bobert further discloses that the first permanent magnet [15] is arranged at an end of the armature [5] facing away from the movable contact [4; figure 1].
Claim 23, Bobert as modified discloses the switching device as claimed in claim 15, wherein Bobert further discloses that the armature [5] has a magnetic core [6] and a shaft [9], and wherein the first permanent magnet [15] is attached to the magnetic core [6] and/or to the shaft [figure 1].
Claim 24, Bobert as modified discloses the switching device as claimed in claim 15, wherein Bobert further discloses that the first permanent magnet [15] is a ring magnet arranged symmetrically to a shaft of the armature [figure 1; paragraph 34].
Claim 25, Bobert as modified discloses the switching device as claimed in claim 15, wherein Bobert further discloses that the contacts [2/3/4], the armature [5] and the first permanent magnet [15] are arranged inside a gas-tight region [12].
Claim 26, Bobert as modified discloses the switching device as claimed in claim 25, wherein Bobert further discloses that the magnetic switch [14] and the second permanent magnet [which is attached to 14 as taught by Ross] are arranged outside the gas-tight region [12].
Claim 29, Bobert discloses a switching device [1] comprising: at least one stationary contact [2/3]; a movable contact [4]; an armature [5]; a first permanent magnet [15]; and a magnetic switch [14], wherein the movable contact [4] is movable by the armature [5; paragraph 0027], wherein the first permanent magnet [15] is attached to the armature [5; paragraph 32]; wherein the contacts [2/3/4], the armature [5] and the first permanent magnet [15] are arranged inside a gas-tight region [12], and wherein the magnetic switch [14] is arranged outside the gas-tight region [12, figure 1].
Bobert fails to teach a second permanent magnet; wherein the second permanent magnet is arranged in a fixed position relative to the magnetic switch and that the second permanent magnet is arranged outside the gas-tight region [12].
Ross teaches a magnetically actuated magnetic switch (reed switch) [80] comprising a biasing magnet [82; paragraph 0022, figures 3 and 6] that is arranged in a fixed position relative to the magnetic switch [80] and a first magnet [54] used to actuate the switch, wherein the biasing magnet [82] mis used to bias the switch into an open position [figure 3] or a closed position [figure 4] and the first magnet [54] is used to actuate the magnetic switch [paragrapgh0026].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the second magnet of Ross in the switching device of Bobert in order to bias the magnetic sensor into a desired initial position (open or closed) as taught by Ross [paragraphs 0022-0023]; wherein inclusion of the second permanent magnet would place it outside of the gas-tight region as it is attached to the magnetic switch located outside the gas-tight region.
Claim 30, Bobert as modified discloses the switching device as claimed in claim 29, wherein Bobert further discloses that the first permanent magnet [15] is a ring magnet [figure 1; paragraph 34].
Claim 31, Bobert as modified discloses the switching device as claimed in claim 30, wherein Bobert further discloses that the ring magnet [15] is arranged symmetrically to a shaft of the armature [5; [figure 1; paragraph 34].
Claim 32, Bobert discloses a switching device [1] comprising: at least one stationary contact [2/3]; a movable contact [4]; an armature [5]; a first permanent magnet [15]; and a magnetic switch [14], wherein the movable contact [4] is movable by the armature [5; paragraph 0027], wherein the first permanent magnet [15] is attached to the armature [5; paragraph 32]; and wherein the first permanent magnet [15] is a ring magnet arranged [figure 1; paragraph 34] inside a gas-tight region [12].
	Bobert fails to teach a second permanent magnet; wherein the second permanent magnet is arranged in a fixed position relative to the magnetic switch.
	Ross teaches a magnetically actuated magnetic switch (reed switch) [80] comprising a biasing magnet [82; paragraph 0022, figures 3 and 6] that is arranged in a fixed position relative to the magnetic switch [80] and a first magnet [54] used to actuate the switch, wherein the biasing magnet [82] mis used to bias the switch into an open position [figure 3] or a closed position [figure 4] and the first magnet [54] is used to actuate the magnetic switch [paragrapgh0026].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the second magnet of Ross in the switching device of Bobert in order to bias the magnetic sensor into a desired initial position (open or closed) as taught by Ross [paragraphs 0022-0023].

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bobert [US 2019/0019643] in view of Ross [US 2004/0212468], as applied to claim 26 above, and further in view of Naka et al. [US 9,117,611].
Claim 27, Bobert as modified discloses the switching device as claimed in claim 26, wherein Bobert further discloses that the gas-tight region contains a protective gas [paragraphs 0029 and 34].
Bobert as modified fails to teach that the gas contains H.sub.2.
Naka et al. teaches a contactor comprising a hermetically sealed contact chamber filled with a protective gas such as s hydrogen gas, nitrogen gas, a mixed gas of hydrogen and nitrogen, air, or SF.sub.6 [col. 8 lines 56-67] to dissipate arcs created during switching operations.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a protective gas containing H.sub.2. as taught by Naka et al. in the switching device of Bobert as modified as this is a well-known protective gas used in switching devices and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 28, Bobert as modified discloses the switching device as claimed in claim 26, wherein Bobert further discloses that the gas-tight region contains a protective gas [paragraphs 0029 and 34].
Bobert as modified fails to teach that the gas contains H.sub.2.
Naka et al. teaches a contactor comprising a hermetically sealed contact chamber filled with a protective gas such as s hydrogen gas, nitrogen gas, a mixed gas of hydrogen and nitrogen, air, or SF.sub.6 [col. 8 lines 56-67] to dissipate arcs created during switching operations.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a protective gas containing H.sub.2. as taught by Naka et al. in the switching device of Bobert as modified as this is a well-known protective gas used in switching devices and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837